DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 1, the limitation “visor extension connected to the visor band and projecting outward from the visor band above the wearer’s face and above the face mask” in lines: 8-9 is claiming a human organism. Examiner suggests changing the limitation to “visor extension connected to the visor band and configured to project outward from the visor band above the wearer’s face and above the face mask;”
Claims 2-12 are rejected because they depend directly or indirectly on rejected
claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US Patent 11071881) in view of Rebecchi (US Patent 9861142).
Examiner notes US Patent 11,071,881 is claiming a filing date of June 16, 2020, due to Provisional Application 63/039,960, as set forth by 37 CFR 1.78 and 35 U.S.C. 119(e).

Regarding claim 1, Cullen discloses a ventilating visor (400, Fig. 4) adapted to be worn on a head of a wearer when wearing a face mask with eyeglasses and/or a face shield, wherein the face mask covers a lower portion of a face of the wearer, including a nose and a mouth of the wearer, the ventilating visor comprising: 
5a generally circularly curved flexible visor band (see annotated Fig. 4 below), having two band ends (406) and configured to extend across and engage the wearer's forehead (“configured to…forehead” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a visor extension (402) connected to the visor band (see annotated Fig. 4 below) and projecting outward from the visor band 10above the wearer's face and above the face mask (examiner notes the limitation would be met as shown in Fig. 4 and 5); 
one or more fans (416) supported by the visor extension (402, see Fig. 4), wherein the fans direct ambient air downward toward the mask, so as to divert the wearer's respiration downward away from the wearer's eyeglasses and/or face shield and thereby prevent fogging thereof (“fans direct…thereof” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
one or more batteries electrically connected to the fans and supported on the ventilating 15visor (Col. 6, lines: 45-47 and Col. 7, lines: 13-18).  

    PNG
    media_image1.png
    363
    481
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated

Cullen does not disclose an adjustable visor strap.
However, Rebecchi  teaches yet another ventilating visor, wherein Rebecchi teaches an adjustable visor strap (110, Fig. 1) connecting the band ends (Col. 3, lines: 25-30) and configured to secure the ventilating visor on the wearer's head (“configured to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 4); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify visor band disclosed by Cullen, by incorporating an adjustable visor strap as taught by Rebecchi in order to allow the strap to fit around a variety of wearers. 

Regarding claim 2, Cullen in view of Rebecchi disclose the ventilating visor is adapted to be worn by the wearer when wearing the face mask with the eyeglasses and the face shield (“adapted to…shield” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the face shield (410 of Cullen) is pivotally connected to the visor band (see annotated Fig. 4 above, Fig. 5, examiner notes pivots are 414), such that the face shield can be raised above the wearer's face and lowered over the wearer's face (Fig. 5).  


Regarding claim 7, Cullen in view of Rebecchi disclose air filters are attached to some or all 10of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Regarding claim 8, Cullen in view of Rebecchi disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Rebecchi, further in view of Klotz et al. “Klotz” (US Patent 9,125,448), hereinafter Klotz.
Regarding claim 3, Cullen in view of Rebecchi disclose the ventilating visor is adapted to be worn by the wearer when wearing the face mask with the eyeglasses and the face shield (“adapted to…shield” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the face shield (410 of Cullen) is attached to the visor extension (402) and extends downward from an outer edge of the visor 5extension (edge of 412), such that visor extension with the face shield attached can be raised above the wearer's face and lowered over the wearer's face (as shown in Fig. 4 and 5). 
They do not disclose the visor extension is pivotally connected to the visor band.
However, Klotz teaches yet another visor with a face shield, wherein Klotz teaches a visor extension (200, Fig. 3A) is pivotally connected to the visor band (154b and 154a, Fig. 3A and 3B)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor extension disclosed by Cullen in view of Rebecchi, by have the visor extension pivotally connected to the visor band as taught by Klotz, in order to allow the user to have an unobstructed view when the visor extension is moved away from said user.

Regarding claim 9, Cullen in view of Rebecchi, further in view of Klotz disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Rebecchi, further in view of Nolan et al. “Nolan” (US PG Pub 20100095439), hereinafter Nolan.
Regarding claim 4, Cullen in view of Rebecchi disclose the invention substantially as claimed above.
	They do not disclose tubing.
	However, Nolan teaches yet another ventilated visor, wherein Nolan teaches a fan (227a, Fig. 2A) direct ambient air downward into the mask through tubing (214, Par. 0036, lines: 1-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan disclosed by Cullen in view of Rebecchi, by incorporating tubing as taught by Nolan, in order to provide a stronger air flow stream to prevent severe fogging. 

Regarding claim 5, Cullen in view of Rebecchi disclose the invention substantially as claimed above.
	They do not disclose tubing.
	However, Nolan teaches yet another ventilated visor, wherein Nolan teaches a fan (227a, Fig. 2A) direct ambient air downward into the mask through tubing (214, Par. 0036, lines: 1-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan disclosed by Cullen in view of Rebecchi, by incorporating tubing as taught by Nolan, in order to provide a stronger air flow stream to prevent severe fogging. 

Regarding claim 1510, Cullen in view of Rebecchi, further in view of Nolan disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  
 
Regarding claim 11, Cullen in view of Rebecchi, further in view of Nolan disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of Rebecchi, further in view of Klotz, further in view of Nolan, hereinafter Nolan.
Regarding claim 6, Cullen in view of Rebecchi, further in view of Klotz disclose the invention substantially as claimed above.
	They do not disclose tubing.
	However, Nolan teaches yet another ventilated visor, wherein Nolan teaches a fan (227a, Fig. 2A) direct ambient air downward into the mask through tubing (214, Par. 0036, lines: 1-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan disclosed by Cullen in view of Rebecchi, further in view of Klotz, by incorporating tubing as taught by Nolan, in order to provide a stronger air flow stream to prevent severe fogging. 

Regarding claim 12, Cullen in view of Rebecchi, further in view of Klotz, further in view of Nolan disclose air filters are attached to some or all of the fans in order to remove contaminants from the ambient air (Col. 5, lines: 44-50, Col. 6, lines: 14-22, and Col. 7, lines: 13-15 of Cullen).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732    


/KHALED ANNIS/Primary Examiner, Art Unit 3732